Title: To Thomas Jefferson from John Boyle, 28 February 1805
From: Boyle, John
To: Jefferson, Thomas


                  
                     Sir,
                     City of Washington 28th. Feby 1805—
                  
                  We take the liberty of Recommending to you Mr. Felix Grundy of Kentucky as a fit person to fill an Office of Commissioner under the act for Ascertaining the Titles and Claims to land within the territory of orleans & District of Louisiana, Mr. Grundy is of fair Character and unimpeachable integrity He was bred to the law and in the—course of seven or eight years practice in his profession has distinguished himself both as an advocate and a Lawyer, he is active industrious and persevering in all his persuits and we have no hesitation to say that if the trust shou’d be reposed in him he will execute it with talents & fidility that will be Honorable to himself and be highly satisfactory to the people and Government we are Sir your
                  Most Obt. Set
                  
                     John Boyle 
                     
                     Matthew Walton 
                     
                     John Fowler 
                     
                     Thomas Sandford 
                     
                     M Lyon 
                     
                  
                  
                     We also recommend Mr John Thompson of Kentucky as a person well qualifyed to fill an office of Commissioner under the above mentioned law,
                     Tho Mr. Thompson has Not practised the law he has made it his Study & We believe has a competent knowledge of it for the discharge of the duties of said Office, we are informed & believe that Mr. Thompson understands the French language & We know that he sustains a very fair and unexceptionable character
                  
                  
                     John Boyle 
                     
                     Matthew Walton 
                     
                     John Fowler 
                     
                     Thomas Sandford 
                     
                     M Lyon 
                     
                  
               